

FIRST AMENDMENT
TO CREDIT AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is made
as of May 30, 2008 by and between DISCOVERY LABORATORIES, INC., a Delaware
corporation (“Borrower”), and GE BUSINESS FINANCIAL SERVICES INC. (formerly
known as Merrill Lynch Business Financial Services Inc.) (“Lender”).
 
Recitals
 
A. Lender and Borrower have entered into that certain Credit and Security
Agreement dated as of May 21, 2007 (as the same may from time to time be
amended, modified, supplemented or restated, the “Credit Agreement”). Lender has
extended credit to Borrower for the purposes permitted in the Credit Agreement.
 
B. Borrower has requested that Lender amend the Credit Agreement as more fully
set forth herein. Lender has agreed to so amend certain provisions of the Credit
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions. Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Credit Agreement.



 
2.
Amendments to Credit Agreement.

 
2.1 Section 1(a) (Availability). Section 1(a) of the Credit Agreement is hereby
amended by adding the following sentence immediately after the last sentence of
the Section:
 
Notwithstanding the foregoing, the aggregate principal amount of Equipment
Advances made during the period commencing on May 30, 2008 and ending on the
last day of the Draw Period shall not exceed Three Hundred Thousand Dollars
($300,000).
 
2.2 Section 12 (Definitions and Rules of Construction). The following term and
its definition in Section 12 of the Credit Agreement are amended and restated in
their entirety as follows:
 
“Draw Period” is the period of time from May 21, 2007 through the earlier to
occur of (a) November 30, 2008, or (b) a Default.
 
2.3 Notices. The addresses of Lender for all notices, requests and other
communications are hereby changed to the following:
 
GE Business Financial Services Inc.
c/o GE Healthcare Financial Services, Inc., LSF
83 Wooster Heights Road, Fifth Floor
Danbury, Connecticut 06810
Attention: Senior Vice President of Risk
Phone: (203) 205-5200
Facsimile: (203) 205-2192
 

--------------------------------------------------------------------------------


 
With a copy to:
 
GE Business Financial Services Inc.
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile: (301) 664-9866



 
3.
Limitation of Amendments.

 
3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Financing Document, or (b) otherwise prejudice any
right or remedy which Lender may now have or may have in the future under or in
connection with any Financing Document.
 
3.2 This Agreement shall be construed in connection with and as part of the
Financing Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Financing Documents, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties. To induce Lender to enter into this
Agreement, Borrower hereby represents and warrants to Lender as follows:
 
4.1 Immediately after giving effect to this Agreement (a) the representations
and warranties contained in the Financing Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date), and (b) no Default or Event of
Default has occurred and is continuing;
 
4.2 Borrower has the power and due authority to execute and deliver this
Agreement and to perform its obligations under the Credit Agreement, as amended
hereby;
 
4.3 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Credit Agreement, as amended hereby,
have been duly authorized by all necessary action on the part of Borrower;
 
4.4 The organizational documents of Borrower most recently delivered to Lender
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
 

--------------------------------------------------------------------------------


 
4.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Credit Agreement, as amended hereby, do
not and will not contravene (a) any law or regulation binding on or affecting
Borrower, (b) any material contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
 
4.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Credit Agreement, as amended hereby, do
not require any order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by any governmental
or public body or authority, or subdivision thereof, binding on Borrower, except
as already has been obtained or made;
 
4.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of this Agreement
by facsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability or binding effect of
this Agreement.
 
6. Consent Fee. Borrower hereby agrees to pay to Lender a non-refundable consent
fee in the amount of One Thousand Five Hundred Dollars ($1,500) in connection
with the amendments set forth herein to be paid by wire transfer on or before
the date hereof.
 
7. Effectiveness. This Agreement shall be deemed effective upon (a) the due
execution and delivery to Lender of this Agreement by each party hereto and (b)
Borrower’s payment of the Consent Fee.
 
8. Attorneys’ Fees and Expenses. Borrower hereby agrees to pay all of Lender’s
legal fees and expenses in connection with the negotiation and preparation of
this Agreement in an amount not to exceed $2,000. The foregoing cap on legal
fees and expenses relates only to the negotiation and preparation of this
Agreement, and not to any other legal fees or expenses related to the Loan.
 
9. Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of New York.
 
10. Integration. This Agreement and the Financing Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, and negotiations between the
parties about the subject matter of this Agreement, and the Financing Documents
merge into this Agreement and the Financing Documents.
 
[Signature page follows immediately.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 

  BORROWER:        
DISCOVERY LABORATORIES, INC.
 
   
   
  By:   /s/ John G. Cooper  

--------------------------------------------------------------------------------

Name: John G. Cooper   Title: Executive Vice President and Chief Financial
Officer

 

  LENDER:        
GE BUSINESS FINANCIAL SERVICES INC. 
(formerly known as Merrill Lynch Business Financial Services Inc.)
 
   
   
  By:   /s/ Scott R. Towers  

--------------------------------------------------------------------------------

Name: Scott R. Towers   Title: Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 